Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Toomey, J.), imposed March 25, 2016, upon his conviction of driving while intoxicated in violation of Vehicle and Traffic Law § 1192 (2), upon his plea of guilty, on the ground that the mandatory surcharge of $570 imposed should be vacated in the interest of justice.
Ordered that the sentence is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal. Therefore, he cannot challenge his sentence upon the ground raised in his brief (see People v Bryant, 28 NY3d 1094 [2016]; People v Sanders, 25 NY3d 337 [2015]; People v Lopez, 6 NY3d 248 [2006]).
Chambers, J.P., Miller, Barros and Connolly, JJ., concur.